 1   MCGREGOR W. SCOTT
 2   United States Attorney
     DEBORAH STACHEL
 3   Regional Chief Counsel, Region IX
 4   Social Security Administration
     PATRICK SNYDER,
 5
     Special Assistant United States Attorney
 6            160 Spear Street, Suite 800
 7            San Francisco, California 94105
              Telephone: (415) 977-8927
 8            Facsimile: (415) 744-0134
 9   Attorneys for Defendant
10                        UNITED STATES DISTRICT COURT
11                       EASTERN DISTRICT OF CALIFORNIA
12
     JAMES CANTRELL,                          ) No. 2:19-cv-00770-DMC
13                                            )
           Plaintiff,                         )
14                                            ) ORDER TO EXTEND TIME
           v.                                 )
15                                            )
     ANDREW SAUL,                             )
16
     Commissioner of Social Security,         )
                                              )
17                                            )
           Defendant.                         )
18                                            )
                                              )
19                                            )
20
           Parties hereby file this Stipulation for an extension of 30 days for Defendant
21
     to respond to Plaintiff’s Motion for Summary Judgment, making the Defendant’s
22
     response due to be filed on February 5, 2020, with all other deadlines extended
23
     according to the case management order.
24
25
           Defendant needs more time to communicate with his client to determine if

26
     this case is defensible. This is Defendant’s second extension. Defendant apologizes

27   for any inconvenience to the Court or parties. The delay in seeking this extension

28   was due to an increased end of year workload and while Defendant intended to
     complete briefing this past weekend, the identification of an issue requires further
     communication with his client before Defendant can respond.


                                              -1-
 1                                 Respectfully submitted,
 2
 3        Dated: January 6, 2020                  MCGREGOR W. SCOTT
 4                                                United States Attorney
                                                  DEBORAH STACHEL
 5
                                                  Regional Chief Counsel, Region IX
 6                                                Social Security Administration
 7
 8                                       BY:      /s/ Patrick Snyder
                                                  PATRICK SNYDER
 9
                                                  Special Assistant U.S. Attorney
10                                                Attorneys for Defendant
11        Dated: January 6, 2020
12                                       BY:       /s/ Meghan O. Lambert
13                                                MEGHAN O. LAMBERT (as
                                                  authorized by phone on 1/6/20)
14                                                Attorneys for Plaintiff
15
16                                     ORDER
17        Good cause appearing, pursuant to stipulation, IT IS SO ORDERED.
18
19   Dated: January 10, 2020
20
21                                               ____________________________________
                                                 DENNIS M. COTA
22                                               UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28




                                           -2-
